DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-24 in the reply filed on November 29, 2021 is acknowledged.
Claims 1-14 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 29, 2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on June 7, 2019. It is noted, however, that applicant has not filed a certified copy of the JP 2019-107483 application as required by 37 CFR 1.55.
Therefore, the foreign priority has not been perfected and the claim is denied.
Information Disclosure Statement
No IDS has been filed to date of the instant Office communication.
Drawings
The drawings received on June 4, 2020 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite for reciting the phrase, “tube 2 which contains solid composition for PCR reaction which is a tube strip formed by connecting a plurality of tubes.”  It is unclear what a tube strip is and how connecting a plurality of tubes results in a tube strip.
According to the specification, it is stated that the tube is made of polypropylene:
“As the tube strip, a commercially available one can be used.  Polypropylene or the like can be used as the tube material …” (section [0053])

Therefore, it would appear that the “tube” is simply a plastic tube containing dried PCR reagents.  In light of this understanding, it is unclear then what is meant by “tube strip” that is formed by connecting a plurality of such plastic tubes.

In addition, the phrase, “each tube contains DNA polymerase and one or more types of PCR primer pairs for adding a part of the mixed solution contained in tube 1” is unclear because the italicized phrase is grammatically unclear.  The phrase has been construed to be an intended usage (i.e., to be used to mix with a sample containing the PCR buffer of tube 1).
Claim 18 appears to contain a grammatical error in the phrase, “biologically-derived a positively-charged substance that adsorbs to DNA”.  It would appear the italicized word, “a” should be removed.  
Claim 19 recites the phrase, “the strip tube.”  The proper antecedent basis is found from claim 15 in the phrase, “tube strip” not “strip tube”.  Consistency is suggested.
Claim 21 is missing a conjunction before the last member recited.  For the purpose of prosecution, the conjunction, “or” is assumed between the elements (iv) and (v).
Claim 22 should recite the phrase, “solid composition for PCR reaction further contains” because the parent claim 21 already recites that solid composition for PCR reaction contains DNA polymerase and one or more types of PCR primer pairs.  Claim 22 cannot redefine what is present in the solid composition for PCR.
Claims 16-24 are indefinite by way of their dependency on claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (Br. J. Ophthalmol., 2008, vol. 92, pages 928-932) in view of Arunrut et al. (Food Sci. Biotechnol., 2008, vol. 27, no. 3, pages 867-875) and Zheng (US 2017/0275684 A1, published September 2017).
With regard to claim 15, Sugita et al. teach a method of performing multiplex PCR and real-time PCR to detect pathogenic virus associated with uveitis (“[t]o measure the genomic DNA of human herpes viruses (HHV) in the ocular fluids and to analyse the clinical relevance of HHV in uveitis”, Abstract), wherein the artisans employ a PCR buffer and multiple sets of primers directed against pathogens which are associated with uveitis (“DNA was extracted from samples using an E21 virus minikit (Qiagen …) … multiplex PCR was designed to qualitatively measure genomic DNA of eight human herpes viruses that is … HSV-1 … VZV … EBV … CMV … HHV6 … HHV7 … and HHV8””, page 928, 2nd column, bottom paragraph), wherein the primer pair for the respective virus are listed on table 1 (see page 930).

With regard to claims 22 and 23, the artisans also teach that the real-time PCR is performed with a probe that is labeled (“[p]rimers and probes of HHV1-8 and the PCR conditions have been described previously …”, page 929, 1st column; see also Table 1 on page 930 wherein the probes are labeled with JOE, TAMRA, or FAM).
Sugita et al. do not explicitly teach the PCR buffer conditions involved in the PCR reaction.  Consequently, the artisans do not teach that the PCR buffer contains a nonionic surfactant (claim 16), or that the PCR buffer comprises Tris buffer containing KCl, MgCl2, and dNTP mix (containing dATP, dGTP, dCTP, and dTTP, claim 17), which inhibits elements that adsorbs DNA and DNA polymerase (claim 18).
Sugita et al. do not explicitly teach that the reagents are dried in tubes or in 2-12 tubes (claim 19) or lyophilized (claim 24).
Sugita et al. do not teach the reagents in the form of a kit.
Arunrut et al. teach a method of performing multiplex PCR, wherein the PCR reaction conditions employed is a well-known combination of PCR buffer containing, HS Taq Mix (a DNA polymerase), 2mM dNTP (which is dATP, dCTP, dGTP, and dTTP), 6 mM MgCl2, and primers, wherein the artisans lyophilize the reagents:
“dry mixes contained 0.14 M of each primer 2X PCRBIO HS Taq Mix (HS Taq DNA Polymerase, 6 mM MgCl2, and 2 mM dNTPs), 1-10% w/v trehalose …” (page 871, 1st column)

Arunrut et al. explicitly teach that lyophilized reagents are stable for 2 months when stored at 4oC (Abstract) and express the benefit of such a process for “rapid and ready-to-use” format in a PCR reaction (see page 868, 1st column).
Zheng teaches a PCR reaction containing a Tris buffer comprising a DNA polymerase, MgCl2, KCl, dNTP, and a non-ionic detergent Triton X-100®:
“Polymerase chain reactions ( PCR) are carried out in about 25-50 ml samples containing 0.01 to 1.0 ng of template ligated detection sequence, 10 to 100 pmol of each generic primer, 1.5 units of Taq DNA polymerase (Promega Corp.), 0.2 mM dATP, 0.2 mM dCTP, 0.2 mM dGTP, 0.2 mM dTTP, 15 mM MgCl2, 10 mM Tris-HCl (pH 9.0), 50 mM KCl, 1 mg/ml gelatin, and 10 ml/ml Triton X-100 (Saiki, 1988).” (section [0109])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sugita et al., Arunrut et al. and Zheng et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Sugita et al. teach a method of detecting uveitis in a PCR reaction involving multiple primers which target pathogens which are implicated with the condition.  While Sugita et al. were not explicit in teaching their PCR reaction condition, or all possible optical PCR reaction conditions derivable by empirical determination involving routine experimentation, as taught by Zheng et al., the use of non-ionic detergents, with Tris buffer comprising typical PCR reagents, such as KCl, MgCl2 were routinely employed in the art.

In regard to packaging the reagents into a kit for a commercial sales, wherein the reagents are lyophilized and stored in their respective tube or divided among a number of tubes, such would have been an obvious step to take based on the teachings provided by Arurut et al. who teach that lyophilized PCR reagents are stable for long periods of time and are good for “ready-to-use” (see above for citation) purposes.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        December 4, 2021
/YJK/